In a condemnation proceeding, the appeal is by a claimant from so much of the final decree which awards $22,000 for the taking of eight damage parcels. Decree, in so far as appealed from, unanimously affirmed, with costs. On this record it may not be said that the court at Special Term made the awards under the so-called “ Fourth Avenue rule,” which is not applicable. It should also be noted that the awards for the parts taken are in excess of the value fixed by the owner in the several tax certiorari proceedings. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.